Title: From John Adams to the President of the Congress, 1 April 1778
From: Adams, John
To: President of Congress,Laurens, Henry


     
      Sir
      Bourdeaux April 1. 1778
     
     I have the Honour to inform Congress, of my Safe Arrival in this City in the Frigate Boston after a most dangerous, and distressing Voyage of Six Weeks and four Days.
     The Situation of Things in Europe is so critical, at this Moment that, notwithstanding I am exhausted with the Fatigues of the Voyage, I am determined to proceed, the Day after Tomorrow, on my Journey to Paris.
     By all that I hear, it seems certain that a Treaty is concluded between his most Christian Majesty and the United States. That this Treaty has been notified to his Britannic Majesty, and that the British Court talk aloud of War: but whether they will declare it, is Yet Uncertain.
     I cannot learn that Great Britain has the least Prospect of obtaining any foreign Troops for a Reinforcement: and the few that may be raised by Subscriptions, in the three Kingdoms, will amount to no great Force.
     I shall inclose with this, Such News Papers and Pamphletts as I can obtain: and have the Honour to be, with the most dutifull Respect to Congress, sir your most obedient huml sert,
     
      John Adams
     
     